U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 June 15, 2007 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re: Direxion Funds (the “Trust”) File Nos. 333-28697 and 811-08243 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the Service Class of the Spectrum Select Alternative Fund, Spectrum Global Perspective Fund and Spectrum Equity Opportunity Fund that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated June 11, 2007, filed electronically as Post-Effective Amendment No. 71 to the Trust’s Registration Statement on Form N-1A on June 8, 2007. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5348. Sincerely yours, /s/ Angela L. Pingel Angela L. Pingel for U.S. BANCORP FUND SERVICES, LLC
